EXHIBIT 10.24


DIGITAL ALLY, INC.


2011 STOCK OPTION AND RESTRICTED STOCK PLAN


STOCK OPTION AGREEMENT


Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Option Agreement.
 
I.             NOTICE OF STOCK OPTION GRANT
 
Optionee’s Name and Address:


You have been granted an option to purchase Common Stock of the Company, subject
to the terms and conditions of the Plan and this Option Agreement, as follows:
 
Date of Grant:
 
Exercise Price per Share:
 
Total Number of Shares Granted:
 
Total Exercise Price:
 
Type of Option:
____Incentive Stock Option
 
   X    Nonstatutory Stock Option
Term/Expiration Date:
 
Vesting Schedule*:
 
Termination Period:
 
This Option may be exercised for ninety (90) days after termination of the
Optionee’s service as a legal consultant to the Company. Upon the death or
Disability of the Optionee, this Option may be exercised for such longer period
as provided in the Plan. If the Optionee changes in status from a legal
consultant to another type of Consultant providing significant recurring service
to the company (as reasonably determined by the Board of Directors), this Option
Agreement shall remain in effect. In no event shall this Option be exercised
later than the Term/Expiration Date as provided above.



 
1

--------------------------------------------------------------------------------

 
 
II.   AGREEMENT
 
1. Grant of Option. The Board of Directors of the Company hereby grants to the
Optionee named in the Notice of Grant attached as Part I of this Agreement (the
“Optionee”), an option (the “Option”) to purchase the number of Shares, as set
forth in the Notice of Grant, at the exercise price per share set forth in the
Notice of Grant (the “Exercise Price”), subject to the terms and conditions of
the Plan, which are incorporated herein by reference. In the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Option Agreement, the terms and conditions of the Plan shall prevail.  If
designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it shall
be treated as a Nonstatutory Stock Option (“NSO”).
 
2. Exercise of Option.
 
2.1. Right to Exercise.
 
2.1.1. This Option is exercisable during its term in accordance with the Vesting
Schedule set out in the Notice of Grant and the applicable provisions of the
Plan and this Option Agreement. In the event of Optionee’s death, Disability or
other termination of Optionee’s employment or consulting relationship, the
exercisability of the Option is governed by the applicable provisions of the
Plan and this Option Agreement.
 
2.1.2. Should (i) Optionee’s Continuous Status as an Employee be terminated for
misconduct (which includes, but is not limited to, any act of dishonesty, moral
turpitude, fraud or embezzlement); (ii) Optionee make any unauthorized use or
disclosure of confidential information or trade secrets of the Company or any
Subsidiary; or (iii) Optionee otherwise act in such a manner not in the best
interests of the Company (as reasonably determined by the Company’s Board of
Directors), then, notwithstanding any other provision in this Agreement or the
Plan to the contrary, in any such event this Option shall terminate immediately
and cease to be outstanding.
 
2.2. Method of Exercise.
 
2.2.1. This Option is exercisable by delivery of an exercise notice, in the form
attached as Exhibit A (the “Exercise Notice”), which shall state the election to
exercise the Option, the number of Shares in respect of which the Option is
being exercised (the “Exercised Shares”), and such other representations and
agreements as may be required by the Company pursuant to the provisions of the
Plan. The Exercise Notice shall be signed by the Optionee and shall be delivered
in person or by certified mail to the Secretary of the Company. The Exercise
Notice shall be accompanied by payment of the aggregate Exercise Price as to all
Exercised Shares. This Option shall be deemed to be exercised upon receipt by
the Company of such fully executed Exercise Notice accompanied by such aggregate
Exercise Price.
 
 
2

--------------------------------------------------------------------------------

 
 
2.2.2. No Shares shall be issued pursuant to the exercise of this Option unless
such issuance and exercise complies with all relevant provisions of law and the
requirements of any stock exchange or quotation service upon which the Shares
are then listed. Assuming such compliance, for income tax purposes the Exercised
Shares shall be considered transferred to the Optionee on the date the Option is
exercised with respect to such Exercised Shares.
 
3. Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of the Optionee:
 
3.1. cash;
 
3.2. check; or
 
3.3. delivery of a properly executed exercise notice together with such other
documentation as the Administrator and the broker, if applicable, shall require
to effect an exercise of the Option and delivery to the Company of the sale or
loan proceeds required to pay the exercise price.
 
4. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee. The terms of
the Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.
 
5. Term of Option. This Option may be exercised only within the term set out in
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Option Agreement.
 
6. Registration under the Securities Act of 1933.
 
6.1. Registration and Legends.  The Optionee understands that (i) the Company
has not registered the Option or the Shares under the Securities Act of 1933, as
amended (the “Act”), or the applicable securities laws of any state in reliance
on exemptions from registration and (ii) such exemptions depend upon the
Optionee=s investment intent at the time the Optionee acquires the Option or the
Shares.  The Optionee therefore represents and warrants that Optionee is
acquiring the Option, and will acquire the Shares, for the Optionee=s own
account for investment and not with a view to distribution, assignment, resale
or other transfer of the Option or the Shares.  Because the Option and the
Shares are not registered, the Optionee is aware that the Optionee must hold
them indefinitely unless they are registered under the Act and any applicable
securities laws or the Optionee must obtain exemptions from such
registration.  Upon exercise, in part or in whole, of this Option, the Shares
shall bear the following legend:
 
The shares of Common Stock represented by this certificate have not been
registered under the Securities Act of 1933, as amended, or any applicable state
securities laws, and they may not be offered for sale, sold, transferred,
pledged or hypothecated without an effective registration statement under the
Act and under any applicable state securities laws, or an opinion of counsel,
satisfactory to the Company, that an exemption from such registration is
available.
 
 
3

--------------------------------------------------------------------------------

 
 
6.2. No-Action Letter.  The Company agrees that it will be satisfied that no
post-effective amendment or new registration is required for the public sale of
the Shares if it shall be presented with a letter from the Staff of the
Securities and Exchange Commission (the “Commission”), stating in effect that,
based upon stated facts which the Company shall have no reason to believe are
not true in any material respect, the Staff will not recommend any action to the
Commission if such Shares are offered and sold without delivery of a prospectus,
and that, therefore, no Registration Statement under which such Shares are to be
registered is required to be filed.
 
7. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference.  The Plan and this Option Agreement constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee. This Option Agreement is governed by Nevada law except for that body
of law pertaining to conflict of laws.
 
8. No Guarantee of Employment. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING
OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING
SERVICE AS AN EMPLOYEE AT THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER). OPTIONEE
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE
FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH
OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S EMPLOYMENT AT
ANY TIME, WITH OR WITHOUT CAUSE.
 


[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
4

--------------------------------------------------------------------------------

 
 
By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and this Option Agreement. Optionee has
reviewed the Plan and this Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Option
Agreement and fully understands all provisions of the Plan and Option Agreement.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Board of Directors upon any questions relating to the
Plan and Option Agreement. Optionee further agrees to notify the Company upon
any change in the residence address indicated below.
 

OPTIONEE:     DIGITAL ALLY, INC.             ________________________________  
  By:______________________________________  
Signature
   
Signature
  ________________________________     ______________________________________  
________________________________     Print Name            
________________________________
   
Title: __________________________________
 
Residence Address
   
 
 

 
CONSENT OF SPOUSE


The undersigned spouse of Optionee has read and hereby approves the terms and
conditions of the Plan and this Option Agreement. In consideration of the
Company’s granting his or her spouse the right to purchase Shares as set forth
in the Plan and this Option Agreement, the undersigned hereby agrees to be
irrevocably bound by the terms and conditions of the Plan and this Option
Agreement and further agrees that any community property interest shall be
similarly bound. The undersigned hereby appoints the undersigned’s spouse as
attorney-in-fact for the undersigned with respect to any amendment or exercise
of rights under the Plan or this Option Agreement.


_______________________________________

Spouse of Optionee
 
 
 
5

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Exercise Notice
 
Digital Ally, Inc.
 
8000 W. 110th, Suite 200
 
Overland Park, KS  66210
 
The undersigned hereby irrevocably subscribes for the purchase of
____________________ (__________) Shares pursuant to and in accordance with the
terms and conditions of this Option, and herewith makes payment, covering the
purchase of the Shares, which should be delivered to the undersigned at the
address stated below, and, if such number of Shares shall not be all of the
Shares purchasable hereunder, then a new Option of like tenor for the balance of
the remaining Shares purchasable under this Option be delivered to the
undersigned at the address stated below.
 
The undersigned agrees that:  (1) the undersigned will not offer, sell, transfer
or otherwise dispose of any such Shares, unless either (a) a registration
statement, or post-effective amendment thereto, covering such Shares have been
filed with the Securities and Exchange Commission pursuant to the Securities Act
of 1933, as amended (the “Act”), and such sale, transfer or other disposition is
accompanied by a prospectus meeting the requirements of Section 10 of the Act
forming a part of such registration statement, or post-effective amendment
thereto, which is in effect under the Act covering the Shares to be so sold,
transferred or otherwise disposed of, or (b) counsel to the Company satisfactory
to the undersigned has rendered an opinion in writing and addressed to the
Company that such proposed offer, sale, transfer or other disposition of the
Shares is exempt from the provisions of Section 5 of the Act in view of the
circumstances of such proposed offer, sale, transfer or other disposition; (2)
the Company may notify the transfer agent for its Common Stock that the
certificates for the Common Stock acquired by the undersigned are not to be
transferred unless the transfer agent receives advice from the Company that one
or both of the conditions referred to in (1)(a) and (1)(b) above have been
satisfied; and (3) the Company may affix the legend set forth in Section 6.1 of
this Option to the certificates for Shares hereby subscribed for, if such legend
is applicable.
 
CASHLESS EXERCISE PROVISION-  [CHECK BOX IF MAKING ELECTION]
 
[  ] Yes.   I elect to exercise these options under the Cashless Exercise
Provisions of the stock option plan and therefore authorize the Company to
withhold/surrender/release the appropriate number of common shares underlying
options to pay the exercise price and related taxes [if required] associated
with the exercise of these options.
 


 

Date:____________________________________  
Signed:_________________________________           SS / FEIN
#: ______________________________   Address:________________________________    
   ________________________________        ________________________________    
   ________________________________  

 
 
 

--------------------------------------------------------------------------------

 
 
 
DIGITAL ALLY, INC.


2011 STOCK OPTION AND RESTRICTED STOCK PLAN


STOCK OPTION AGREEMENT


Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Option Agreement.
 
I.             NOTICE OF STOCK OPTION GRANT
 
Optionee’s Name and Address:
 
You have been granted an option to purchase Common Stock of the Company, subject
to the terms and conditions of the Plan and this Option Agreement, as follows:
 
Date of Grant:
 
Exercise Price per Share:
 
Total Number of Shares Granted:
 
Total Exercise Price:
 
Type of Option:
     X         Incentive Stock Option
_______ Nonstatutory Stock Option
Term/Expiration Date:
 
Vesting Schedule:
 
Termination Period:
 
Option may be exercised for ninety (90) days after termination of the Optionee’s
employment with the Company. Upon the Death or Disability of the Optionee, this
Option may be exercised for such longer period as provided in the Plan. If the
Optionee changes in status from Employee to Consultant, this Option Agreement
shall remain in effect. In no event shall this Option be exercised later than
the Term/Expiration Date as provided above.

 
 
1

--------------------------------------------------------------------------------

 
 
II. AGREEMENT
 
1. Grant of Option. The Board of Directors of the Company hereby grants to the
Optionee named in the Notice of Grant attached as Part I of this Agreement (the
“Optionee”), an option (the “Option”) to purchase the number of Shares, as set
forth in the Notice of Grant, at the exercise price per share set forth in the
Notice of Grant (the “Exercise Price”), subject to the terms and conditions of
the Plan, which are incorporated herein by reference. In the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Option Agreement, the terms and conditions of the Plan shall prevail.  If
designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it shall
be treated as a Nonstatutory Stock Option (“NSO”).
 
2. Exercise of Option.
 
2.1. Right to Exercise.
 
2.1.1. This Option is exercisable during its term in accordance with the Vesting
Schedule set out in the Notice of Grant and the applicable provisions of the
Plan and this Option Agreement. In the event of Optionee’s death, Disability or
other termination of Optionee’s employment or consulting relationship, the
exercisability of the Option is governed by the applicable provisions of the
Plan and this Option Agreement.
 
2.1.2. Should (i) Optionee’s Continuous Status as an Employee be terminated for
misconduct (which includes, but is not limited to, any act of dishonesty, moral
turpitude, fraud or embezzlement); (ii) Optionee make any unauthorized use or
disclosure of confidential information or trade secrets of the Company or any
Subsidiary; or (iii) Optionee otherwise act in such a manner not in the best
interests of the Company (as reasonably determined by the Company’s Board of
Directors), then, notwithstanding any other provision in this Agreement or the
Plan to the contrary, in any such event this Option shall terminate immediately
and cease to be outstanding.
 
2.2. Method of Exercise.
 
2.2.1. This Option is exercisable by delivery of an exercise notice, in the form
attached as Exhibit A (the “Exercise Notice”), which shall state the election to
exercise the Option, the number of Shares in respect of which the Option is
being exercised (the “Exercised Shares”), and such other representations and
agreements as may be required by the Company pursuant to the provisions of the
Plan. The Exercise Notice shall be signed by the Optionee and shall be delivered
in person or by certified mail to the Secretary of the Company. The Exercise
Notice shall be accompanied by payment of the aggregate Exercise Price as to all
Exercised Shares. This Option shall be deemed to be exercised upon receipt by
the Company of such fully executed Exercise Notice accompanied by such aggregate
Exercise Price.
 
2.2.2. No Shares shall be issued pursuant to the exercise of this Option unless
such issuance and exercise complies with all relevant provisions of law and the
requirements of any stock exchange or quotation service upon which the Shares
are then listed. Assuming such compliance, for income tax purposes the Exercised
Shares shall be considered transferred to the Optionee on the date the Option is
exercised with respect to such Exercised Shares.
 
 
2

--------------------------------------------------------------------------------

 
 
3. Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of the Optionee:
 
3.1. cash;
 
3.2. check; or
 
3.3. delivery of a properly executed exercise notice together with such other
documentation as the Administrator and the broker, if applicable, shall require
to effect an exercise of the Option and delivery to the Company of the sale or
loan proceeds required to pay the exercise price.
 
4. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee. The terms of
the Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.
 
5. Term of Option. This Option may be exercised only within the term set out in
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Option Agreement.
 
6. Registration under the Securities Act of 1933.
 
6.1. Registration and Legends.  The Optionee understands that (i) the Company
has not registered the Option or the Shares under the Securities Act of 1933, as
amended (the “Act”), or the applicable securities laws of any state in reliance
on exemptions from registration and (ii) such exemptions depend upon the
Optionee=s investment intent at the time the Optionee acquires the Option or the
Shares.  The Optionee therefore represents and warrants that Optionee is
acquiring the Option, and will acquire the Shares, for the Optionee=s own
account for investment and not with a view to distribution, assignment, resale
or other transfer of the Option or the Shares.  Because the Option and the
Shares are not registered, the Optionee is aware that the Optionee must hold
them indefinitely unless they are registered under the Act and any applicable
securities laws or the Optionee must obtain exemptions from such
registration.  Upon exercise, in part or in whole, of this Option, the Shares
shall bear the following legend:
 
The shares of Common Stock represented by this certificate have not been
registered under the Securities Act of 1933, as amended, or any applicable state
securities laws, and they may not be offered for sale, sold, transferred,
pledged or hypothecated without an effective registration statement under the
Act and under any applicable state securities laws, or an opinion of counsel,
satisfactory to the Company, that an exemption from such registration is
available.
 
6.2. No-Action Letter.  The Company agrees that it will be satisfied that no
post-effective amendment or new registration is required for the public sale of
the Shares if it shall be presented with a letter from the Staff of the
Securities and Exchange Commission (the “Commission”), stating in effect that,
based upon stated facts which the Company shall have no reason to believe are
not true in any material respect, the Staff will not recommend any action to the
Commission if such Shares are offered and sold without delivery of a prospectus,
and that, therefore, no Registration Statement under which such Shares are to be
registered is required to be filed.
 
 
3

--------------------------------------------------------------------------------

 
 
7. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference.  The Plan and this Option Agreement constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee. This Option Agreement is governed by Nevada law except for that body
of law pertaining to conflict of laws.
 
8. No Guarantee of Employment. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING
OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING
SERVICE AS AN EMPLOYEE AT THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER). OPTIONEE
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE
FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH
OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S EMPLOYMENT AT
ANY TIME, WITH OR WITHOUT CAUSE.
 


[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
4

--------------------------------------------------------------------------------

 
 
By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and this Option Agreement. Optionee has
reviewed the Plan and this Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Option
Agreement and fully understands all provisions of the Plan and Option Agreement.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Board of Directors upon any questions relating to the
Plan and Option Agreement. Optionee further agrees to notify the Company upon
any change in the residence address indicated below.
 

OPTIONEE:     DIGITAL ALLY, INC.             ________________________________  
  By:______________________________________  
Signature
   
Signature
  ________________________________     ______________________________________  
________________________________     Print Name            
________________________________
   
Title: __________________________________
 
Residence Address
   
 
 

 
CONSENT OF SPOUSE


The undersigned spouse of Optionee has read and hereby approves the terms and
conditions of the Plan and this Option Agreement. In consideration of the
Company’s granting his or her spouse the right to purchase Shares as set forth
in the Plan and this Option Agreement, the undersigned hereby agrees to be
irrevocably bound by the terms and conditions of the Plan and this Option
Agreement and further agrees that any community property interest shall be
similarly bound. The undersigned hereby appoints the undersigned’s spouse as
attorney-in-fact for the undersigned with respect to any amendment or exercise
of rights under the Plan or this Option Agreement.
 





_________________________________________
Spouse of Optionee
 
 
5

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Exercise Notice
 
Digital Ally, Inc.
 
8000 W. 110th, Suite 200
 
Overland Park, KS  66210
 
The undersigned hereby irrevocably subscribes for the purchase of
____________________ (__________) Shares pursuant to and in accordance with the
terms and conditions of this Option, and herewith makes payment, covering the
purchase of the Shares, which should be delivered to the undersigned at the
address stated below, and, if such number of Shares shall not be all of the
Shares purchasable hereunder, then a new Option of like tenor for the balance of
the remaining Shares purchasable under this Option be delivered to the
undersigned at the address stated below.
 
The undersigned agrees that:  (1) the undersigned will not offer, sell, transfer
or otherwise dispose of any such Shares, unless either (a) a registration
statement, or post-effective amendment thereto, covering such Shares have been
filed with the Securities and Exchange Commission pursuant to the Securities Act
of 1933, as amended (the “Act”), and such sale, transfer or other disposition is
accompanied by a prospectus meeting the requirements of Section 10 of the Act
forming a part of such registration statement, or post-effective amendment
thereto, which is in effect under the Act covering the Shares to be so sold,
transferred or otherwise disposed of, or (b) counsel to the Company satisfactory
to the undersigned has rendered an opinion in writing and addressed to the
Company that such proposed offer, sale, transfer or other disposition of the
Shares is exempt from the provisions of Section 5 of the Act in view of the
circumstances of such proposed offer, sale, transfer or other disposition; (2)
the Company may notify the transfer agent for its Common Stock that the
certificates for the Common Stock acquired by the undersigned are not to be
transferred unless the transfer agent receives advice from the Company that one
or both of the conditions referred to in (1)(a) and (1)(b) above have been
satisfied; and (3) the Company may affix the legend set forth in Section 6.1 of
this Option to the certificates for Shares hereby subscribed for, if such legend
is applicable.
 
 CASHLESS EXERCISE PROVISION-  [CHECK BOX IF MAKING ELECTION]
 
o Yes.   I elect to exercise these options under the Cashless Exercise
Provisions of the stock option plan and therefore authorize the Company to
withhold/surrender/release the appropriate number of common shares underlying
options to pay the exercise price and related taxes [if required] associated
with the exercise of these options.
 
 

Date:____________________________________  
Signed:_________________________________           SS / FEIN
#: ______________________________   Address:________________________________    
   ________________________________        ________________________________    
   ________________________________  

 